IN THE UNlTED STATES DISTRICT COURT
FOR THE NoRTHERN BISTRICT OF TEXAS
DALLAS DIVISION

PETER NDUNGU, #A088 878 194
PETITIONER,
v. CIVIL CASE No. 3:18-Cv-2670-S-BK

JIMMY JOHNSON, WARDEN,
RESPONDENT.

QO'JOODCOOOOGCOUOO’JCO'J

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate lodge made Findings, Conclusions, and a Recornmendation
in this case. No objections Were tilecl. The Court reviewed the proposed Findings, Conclusions,
and Reconomendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recornrnendation of the United States Magistrate.

l"l` IS THEREFORE ORDERBD that the petition for Writ of habeas corpus under 28 U.S.C.
§ 2241 is DISMISSED WITI~IOUT PREJUDICE for failure to comply With a court order and
for Want of prosecution

The Court prospectively CERTIFIES that any appeal of this action Would not be taken in
good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support ofthis certitication,
the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation. See Baugh v. Taylor, 117 F.Bd 197, 202 and n.2l (Sth Cir. 1997). Based on
the Findings and Recornmendation, the Court finds that any appeal of this action Would present no

legal point of arguable merit and Would, therefore, be frivolous Howard v. King, 707 F.2d 215,

 

 

 

220 (5th Cir. 1983).l In the event of an appeal, Petitioner may challenge this certification by filing
a separate motion to proceed inforch pauperis on appeal with the Clerk of the Court, U.S. Court
oprpeals for the Fifth Circuit. See Baugh, 117 F.Bd at 202; FED. R. APP. P. 24(a)(5).

If petitioner files a notice of appeal,

( ) petitioner may proceed informa pauperis on appeal.

(X ) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
forma pauperis

SO ORDERED this `? ‘! lday of January, 2019.

 

 

/ UNITED STATES DISTRICT JUDGE

 

1 Federal Ruie of Appeilate Procedure 4(a) governs the time to appeal an order. A timeiy notice
of appeal must be filed even if the court certifies an appeal as not taken iii good faith.

 

